

SECURITIES PURCHASE AGREEMENT


SECURITIES PURCHASE AGREEMENT (this "AGREEMENT," “PURCHASE AGREEMENT,” or
“SECURITIES PURCHASE AGREEMENT”), dated as of December 28, 2006, by and among
bioMETRX, Inc., a Delaware corporation, ("COMPANY"), and __________ (the
"BUYER").


WHEREAS:


A. The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Rule 506
under Regulation D ("REGULATION D") as promulgated by the United States
Securities and Exchange Commission (the "SEC") under the Securities Act of 1933,
as amended (the "1933 ACT" or the “Securities Act”);


B. Buyer and other buyers desire to purchase and the Company desires to issue
and sell, upon the terms and conditions set forth in this Agreement, (i) senior
convertible debentures (the “Debentures”) of the Company and (ii) Warrants (as
defined in Section 1(b)(iv) in the form described in this Agreement, to purchase
shares of Common Stock of the Company in a private offering. This offering of
the Debentures to the Buyers shall be in the principal amount of up to One
Million Five Hundred Thousand Dollars (U.S. $1,500,000) (the “Offering”);
 
C. The terms of the Debentures, including the terms on which the Debentures may
be converted into common stock, $0.001 par value, of the Company (the "Common
Stock"), are set forth in Debenture, in the form attached hereto as EXHIBIT A;
 
D. Contemporaneous with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement, in
the form attached hereto as EXHIBIT B (the "REGISTRATION RIGHTS AGREEMENT"),
pursuant to which the Company has agreed to provide certain registration rights
under the 1933 Act and the rules and regulations promulgated thereunder, and
applicable state securities laws.




NOW THEREFORE, the Company and the Buyer hereby agree as follows:


1. PURCHASE AND SALE OF DEBENTURES AND WARRANTS.


(a) CERTAIN DEFINITIONS. This Securities Purchase Agreement, the Debenture, the
Registration Rights Agreement, the Warrants, and any other agreements delivered
together with this Agreement or in connection herewith shall be referred to
herein as the “Transaction Documents.” The Company and the Buyer mutually agree
to the terms of each of the Transaction Documents. For purposes hereof:


“Buyers” means the Buyer, and other buyers of Debentures pursuant to the
Offering.



--------------------------------------------------------------------------------


“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire, directly or
indirectly, at any time Common Stock, including without limitation, any debt,
preferred stock, rights, options, warrants or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock.


“Exempt Issuance” means the issuance of (a) shares of restricted Common Stock or
options to employees, officers, directors or consultants (provided that such
issuances to consultants, if at a price per share of less than $2.00, shall not
exceed 350,000 shares, subject to adjustment for reverse and forward stock
splits and the like of the Company, in the six (6) month period immediately
following the Closing Date and, if at a price per share of less than $2.00,
shall not exceed 200,000 shares, subject to adjustment for reverse and forward
stock splits and the like of the Company in any rolling 12 month period
thereafter), provided that such issuance of shares of Common Stock or options to
employees, officers, directors or consultants either (i) occurs pursuant to any
stock or option plan duly adopted by a majority of the non-employee members of
the Board of Directors of the Company or a majority of the members of a
committee of non-employee directors established for such purpose, or (ii) is
authorized by a majority of the non-employee members of the board of directors
of the Company, and (b) securities upon the exercise, exchange of, conversion or
redemption of, or payment of interest or liquidated or similar damages on, any
Securities issued hereunder and/or other securities exercisable, exchangeable
for, convertible into, or redeemable for shares of Common Stock issued and
outstanding on the date of this Agreement, provided that such securities have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise, exchange or conversion price of such
securities (and including any issuances of securities pursuant to the
anti-dilution provisions of any such securities). The Company shall provide the
Buyer with prompt written notice of any Exempt Issuance.


“Person” shall mean an individual, a limited liability company, a partnership, a
joint venture, an exempted company, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.


“Payment Shares” shall mean (i) Default Shares (as defined in the Debenture),
(ii) Interest Payment Shares (as defined in the Debenture) and (iii) shares
issuable upon conversion of Failure Payments and other Required Cash Payments
(as each is defined in the Debenture) into Common Stock of the Company. The
Payment Shares shall be treated as Common Stock issuable upon conversion of the
Debentures for all purposes hereof and thereof and shall be subject to all of
the limitations and afforded all of the rights of the other shares of Common
Stock issuable hereunder, including without limitation, the right to be included
in the Registration Statement filed pursuant to the Registration Rights
Agreement.


(b) PURCHASE OF DEBENTURES AND WARRANTS. Subject to the satisfaction or waiver
of the terms and conditions of this Agreement, on the Closing Date (as defined
below), the Company shall issue and sell to Buyer and Buyer agrees to purchase
from the Company the Debenture in a principal amount equal to the Subscription
Amount (as defined in Section 10) and an accompanying number of Warrants (as
described below) to purchase a number of shares equal to the Warrant Amount (as
defined below).


2

--------------------------------------------------------------------------------


(i) Form of Debenture. The Debenture shall be in the form annexed hereto as
EXHIBIT “A.”


(ii) Form Of Payment. On or before the Closing Date (as defined below), (i)
Buyer shall pay the purchase price for the Debenture and the Warrants to be
issued and sold to it at the Closing (as defined below) (the "PURCHASE PRICE")
by wire transfer of immediately available funds to the Company, in accordance
with the Company's written wiring instructions, against delivery of duly
executed certificates representing the Debenture (“Debenture Certificate”)
having an aggregate initial principal amount (the “Original Principal Amount”)
equal to the Purchase Price and the number of Warrants equal to the Warrant
Amount, and (ii) the Company shall deliver such Debenture Certificates and
Warrants duly executed on behalf of the Company, to such Buyer, against delivery
of such Purchase Price.


(iii) Closing Date. Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, the "Closing" shall occur when subscriber funds
representing the aggregate Original Principal Amount of the Debenture being
purchased by the Buyer are transmitted by wire transfer of immediately available
funds by the Buyer to the Company, assuming that the Transaction Documents are
signed by both parties prior to or within three (3) business days following such
transmission. The date of the Closing shall be referred to herein as the
“Closing Date.” Unless otherwise mutually agreed by the parties, the Closing
shall occur not later than January 5, 2007. The Closing contemplated by this
Agreement shall occur on the applicable Closing Date at the offices of the
Buyer, or at such other location as may be agreed to by the parties.


(iv) Warrants. The Debenture shall be accompanied by a number of Series A
Warrants (the “SERIES A WARRANTS”) equal to the Original Principal Amount of the
Debenture being purchased by the Buyer, divided by the Initial Conversion Price
(as defined in the Debenture) (the “SERIES A WARRANT AMOUNT”). The Series A
Warrants shall be in the form of the Series A Warrant annexed hereto as EXHIBIT
“C-1,” except that the “Initial Exercise Price,” as defined therein, shall equal
$1.00, subject to adjustment therein.


The Debenture shall be accompanied by a number of Series B Warrants (the “SERIES
B WARRANTS”) equal to the Original Principal Amount of the Debenture being
purchased by the Buyer, divided by twice the Initial Conversion Price (as
defined in the Debenture) (the “SERIES B WARRANT AMOUNT”). The Series B Warrants
shall be in the form of the Series B Warrant annexed hereto as EXHIBIT “C-2,”
except that the “Initial Exercise Price,” as defined therein, shall equal $0.10,
subject to adjustment therein. The Series A Warrants together with the Series B
Warrants are collectively referred to herein as the “WARRANTS.”


The Warrants shall contain Exercise Price adjustment provisions that are
consistent with the adjustment provisions afforded to the Conversion Price of
the Debenture in the Debenture and shall have a five (5) year term.


3

--------------------------------------------------------------------------------




"MARKET PRICE," for any security as of any date, shall have the meaning ascribed
to it in the applicable security.


(v) Closing Deliveries. On the Closing Date, the Company will deliver
certificates representing the applicable Debenture and Warrants to the Buyer and
the Buyer will deliver the Purchase Price to the Company. On the Closing Date,
the Company will deliver a certificate ("Closing Certificate") signed by its
chief executive officer or chief financial officer (i) representing the truth
and accuracy of all the representations and warranties made by the Company
contained in this Agreement, as of the applicable Closing Date, as if such
representations and warranties were made and given on all such dates, (ii)
adopting the covenants and conditions set forth in this Agreement in relation to
the applicable Debenture and Warrants, (iii) representing the timely compliance
by the Company with the Company's registration requirements set forth in the
Registration Rights Agreement, and (iv) certifying that an Event of Default has
not occurred. A legal opinion in substantially the form of EXHIBIT D attached
hereto shall be delivered to Buyer at the Closing in relation to the Company,
the applicable Debenture, and the applicable Warrants ("Closing Legal Opinion").


 2. BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants to the
Company solely as to such Buyer that:


(a) INVESTMENT PURPOSE. As of the date hereof, the Buyer is purchasing the
Debenture and the shares of Common Stock issuable upon conversion of the
Debenture or otherwise pursuant to the Debenture and the other Transaction
Documents (including, without limitation, the Payment Shares) (such shares of
Common Stock being collectively referred to herein as the “CONVERSION SHARES")
and the Warrants and the shares of Common Stock issuable upon exercise thereof
(the "WARRANT SHARES" and, collectively with the Debenture, Warrants and
Conversion Shares, the "SECURITIES") for its own account and not with a present
view towards the public sale or distribution thereof, except pursuant to sales
registered or exempted from registration under the 1933 Act; PROVIDED, HOWEVER,
that by making the representations herein, the Buyer does not agree to hold any
of the Securities for any minimum or other specific term and reserves the right
to dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act and applicable state
securities laws.


(b) ACCREDITED INVESTOR STATUS. The Buyer is an "accredited investor" as that
term is defined in Rule 501(a) of Regulation D (an "ACCREDITED INVESTOR").


(c) RELIANCE ON EXEMPTIONS. The Buyer understands that the Securities are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.


4

--------------------------------------------------------------------------------


(d) INFORMATION. The Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by the Buyer or its advisors. The Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigation conducted by Buyer or any of
its advisors or representatives shall modify, amend or affect Buyer's right to
rely on the Company's representations and warranties contained in Section 3
below. The Buyer understands that its investment in the Securities involves a
significant degree of risk.
 
(e) GOVERNMENTAL REVIEW. The Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Securities.
 
(f) TRANSFER OR RE-SALE. The Buyer understands that (i) except as provided in
the Registration Rights Agreement, the sale or re-sale of the Securities has not
been and is not being registered under the 1933 Act or any applicable state
securities laws, and the Securities may not be transferred or resold unless (a)
the Securities are sold pursuant to an effective registration statement under
the 1933 Act, (b) the Buyer shall have delivered to the Company an opinion of
counsel (which opinion shall be in form, substance and scope reasonably
satisfactory to counsel to the Company) to the effect that the Securities to be
sold or transferred may be sold or transferred pursuant to an exemption from
such registration, (c) the Securities are sold or transferred to an "affiliate"
(as defined in Rule 144 promulgated under the 1933 Act (or a successor rule)
("RULE 144") of the Buyer who agrees to sell or otherwise transfer the
Securities only in accordance with this Section 2(f) and who is an Accredited
Investor, or (d) the Securities are sold pursuant to Rule 144 or Rule 144(k);
and (ii) any sale of such Securities made in reliance on Rule 144 or Rule 144(k)
may be made only in accordance with the terms of said Rule. Notwithstanding the
foregoing or anything else contained herein to the contrary, the Securities may
be pledged as collateral in connection with a BONA FIDE margin account or other
lending arrangement.
 
(g) ORGANIZATION; AUTHORIZATION; ENFORCEMENT. Buyer is a _________duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized. Buyer has all requisite power and
authority to enter into and perform this Agreement and the Registration Rights
Agreement and to consummate the transactions contemplated hereby and thereby in
accordance with the terms hereof and thereof. The execution and delivery of this
Agreement and the Registration Rights Agreement have been duly and validly
authorized and no further consent or authorization of Buyer, its manager or
members is required. This Agreement has been duly executed and delivered on
behalf of the Buyer, and this Agreement constitutes, and upon execution and
delivery by the Buyer of the Registration Rights Agreement, such agreement will
constitute, legal, valid and binding agreements of the Buyer enforceable in
accordance with their terms.


(h) RESIDENCY. The Buyer is a _____________.
 
5

--------------------------------------------------------------------------------


(i) KNOWLEDGE AND EXPERIENCE. Buyer has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the investment in the Securities.


(j) CERTAIN TRADING ACTIVITIES. As of the Closing Date the Buyer and its
Affiliates have not entered into or effected any "short sales" (as such term is
defined in Rule 3b-3 of the 1934 Act) of the Common Stock or hedging transaction
which established a net short position with respect to the Common Stock. For the
purposes of this Agreement, an "Affiliate" of any person or entity means any
other person or entity directly or indirectly controlling, controlled by or
under direct or indirect common control with such person or entity. Affiliate
includes each subsidiary of the Company.


3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to Buyer that, except as set forth on the Company’s disclosure
schedules or any update thereto prior to the Closing Date:


(a) ORGANIZATION AND QUALIFICATION. The Company and each of its Subsidiaries (as
defined below), if any, is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated,
with full power and authority (corporate and other) to own, lease, use and
operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted. SCHEDULE 3(A) sets forth a list of all of
the Subsidiaries of the Company and the jurisdiction in which each is
incorporated. The Company and each of its Subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which its ownership or use of property or the nature of the business
conducted by it makes such qualification necessary except where the failure to
be so qualified or in good standing would not have a Material Adverse Effect.
"MATERIAL ADVERSE EFFECT" means any material adverse effect on (i) the
Securities, (ii) the business, operations, assets, financial condition or
prospects of the Company and its Subsidiaries, if any, taken as a whole, (iii)
on the transactions contemplated hereby or by the agreements or instruments to
be entered into in connection herewith or (iv) the authority or the ability of
the Company to perform its obligation under this Agreement, the Registration
Rights Agreement, the Debenture or the Warrants. "SUBSIDIARIES" means any
corporation or other organization, whether incorporated or unincorporated, in
which the Company owns, directly or indirectly, any equity or other ownership
interest.
 
(b) AUTHORIZATION; ENFORCEMENT. (i) The Company has all requisite corporate
power and authority to enter into and perform this Agreement, the Registration
Rights Agreement, the Debenture and the Warrants and to consummate the
transactions contemplated hereby and thereby and to issue the Securities, in
accordance with the terms hereof and thereof, (ii) except as otherwise set forth
in SCHEDULE 3(B), the execution and delivery of this Agreement, the Registration
Rights Agreement, the Debenture and the Warrants by the Company and the
consummation by it of the transactions contemplated hereby and thereby
(including without limitation, the issuance of the Debenture and the Warrants
and the issuance and reservation for issuance of the Conversion Shares issuable
upon conversion of or otherwise pursuant to the Debenture and the Warrant Shares
issuable upon exercise of or otherwise pursuant to the Warrants) have been duly
authorized by the Company's Board of Directors and no further consent or
authorization of the Company, its Board of Directors, or its stockholders is
required, (iii) this Agreement has been duly executed and delivered by the
Company, and (iv) this Agreement constitutes, and upon execution and delivery by
the Company of the Registration Rights Agreement, the Debenture and the
Warrants, each of such agreements and instruments will constitute, a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms.
 
6

--------------------------------------------------------------------------------


(c) CAPITALIZATION.  As of the date hereof, the authorized capital stock of the
Company is as set forth on SCHEDULE 3(C). The authorized capital stock of the
Company consists of 25,000,000 shares of Common Stock, of which approximately
9,114,157 shares are outstanding as of the date hereof and 10,000,000 shares of
preferred stock, par value $.01 per share, of which none are outstanding as of
the date hereof. There are no outstanding securities which are convertible into
shares of Common Stock, whether such conversion is currently exercisable or
exercisable only upon some future date or the occurrence of some event in the
future, except as disclosed on SCHEDULE 3(C). If any such securities are listed
on the SCHEDULE 3(C), the number or amount of each such outstanding convertible
security and the conversion terms are set forth in said SCHEDULE (3C). All of
such outstanding shares of capital stock set forth in SCHEDULE 3(C) are, or upon
issuance will be, duly authorized, validly issued, fully paid and nonassessable.


No shares of capital stock of the Company are subject to preemptive rights or
any other similar rights of the stockholders of the Company or any liens or
encumbrances imposed through the actions or failure to act of the Company.
Except as disclosed in SCHEDULE 3(C), as of the effective date of this
Agreement, (i) there are no outstanding options, warrants, scrip, rights to
subscribe for, puts, calls, rights of first refusal, agreements, understandings,
claims or other commitments or rights of any character whatsoever relating to,
or securities or rights convertible into or exchangeable for any shares of
capital stock of the Company or any of its Subsidiaries, or arrangements by
which the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries,
(ii) there are no agreements or arrangements under which the Company or any of
its Subsidiaries is obligated to register the sale of any of its or their
securities under the 1933 Act (except the Registration Rights Agreement) and
(iii) there are no anti-dilution or price adjustment provisions contained in any
security issued by the Company (or in any agreement providing rights to security
holders) that will be triggered by the issuance of the Debenture, the Warrants,
the Conversion Shares or Warrant Shares. The Company has furnished to the Buyer
true and correct copies of the Company's Articles of Incorporation as in effect
on the date hereof ("ARTICLES OF INCORPORATION"), the Company's By-laws, as in
effect on the date hereof (the "BY-LAWS"), and the terms of all securities
convertible into or exercisable for Common Stock of the Company and the material
rights of the holders thereof in respect thereto. In the event that the date of
execution of this Agreement is not the Closing Date, the Company shall provide
the Buyer with a written update of this representation signed by the Company's
President and Chief Executive or Chief Financial Officer on behalf of the
Company as of the Closing Date. The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Buyers) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Securities. There are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders.
 
7

--------------------------------------------------------------------------------


(d) ISSUANCE OF SHARES. Upon issuance upon conversion of the Debenture and upon
exercise of the Warrants in accordance with their respective terms, and receipt
of the exercise price therefor, the Conversion Shares and Warrant Shares, along
with any Payment Shares or any other shares issued pursuant to the terms of the
Transaction Documents, will be validly issued, fully paid and non-assessable,
and free from all taxes, liens, claims and encumbrances and shall not be subject
to preemptive rights or other similar rights of stockholders of the Company and
will not impose personal liability upon the holder thereof.


(e) ACKNOWLEDGMENT OF DILUTION. The Company understands and acknowledges the
potentially dilutive effect to the Common Stock upon the issuance of the
Conversion Shares upon conversion of or otherwise pursuant to the Debenture or
upon issuance of the Warrant Shares upon exercise of or otherwise pursuant to
the Warrants. The Company's directors and executive officers have studied and
fully understand the nature of the Securities being sold hereunder. The Company
further acknowledges that its obligation to issue Conversion Shares upon
conversion of or otherwise pursuant to the Debenture and to issue Warrant Shares
upon exercise of or otherwise pursuant to the Warrants in accordance with this
Agreement, the Debenture and the Warrants is absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company. Taking the foregoing into
account, the Company's Board of Directors has determined, in its good faith
business judgment, that the issuance of the Securities hereunder and under the
Debenture and the Warrants and the consummation of the transactions contemplated
hereby and thereby are in the best interest of the Company and its stockholders.
 
(f) NO CONFLICTS. The execution, delivery and performance of each of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance and reservation for issuance of the Conversion Shares and Warrant
Shares) will not (i) except as otherwise set forth in SCHEDULE 3(F), conflict
with or result in a violation of any provision of the Certificate of
Incorporation or By-laws, (ii) trigger any resets of conversion or exercise
prices in other outstanding convertible securities, warrants or options of the
Company, (iii) trigger the issuance of securities by the Company to any third
party, (iv) violate or conflict with, or result in a breach of any provision of,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or instrument to which the Company or any of its Subsidiaries is
a party, or (v) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or any of its Subsidiaries or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected (except, in the case of clauses (i), (iv) and (v) above, for
such conflicts, defaults, terminations, amendments, accelerations, cancellations
and violations as would not, individually or in the aggregate, have a Material
Adverse Effect). Neither the Company nor any of its Subsidiaries is in violation
of its Certificate of Incorporation, By-laws or other organizational documents
and neither the Company nor any of its Subsidiaries is in default (and no event
has occurred which with notice or lapse of time or both could put the Company or
any of its Subsidiaries in default) under, and neither the Company nor any of
its Subsidiaries has taken any action or failed to take any action that would
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party or by which any property or assets of the
Company or any of its Subsidiaries is bound or affected, except for possible
defaults as would not, individually or in the aggregate, have a Material Adverse
Effect. The businesses of the Company and its Subsidiaries, if any, are not
being conducted, and shall not be conducted so long as a Buyer owns any of the
Securities, in violation of any law, ordinance or regulation of any governmental
entity the violation of which would have a Material Adverse Effect. Except as
disclosed in SCHEDULE 3(F) or as specifically contemplated by this Agreement or
as required under the 1933 Act and any applicable state securities laws, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency, regulatory
agency, self regulatory organization or stock market or any third party in order
for it to execute, deliver or perform any of its obligations under this
Agreement, the Registration Rights Agreement, the Debenture or the Warrants in
accordance with the terms hereof or thereof or to issue and sell the Debenture
and Warrants in accordance with the terms hereof and to issue the Conversion
Shares upon conversion of or otherwise pursuant to the Debenture and the Warrant
Shares upon exercise of or otherwise pursuant to the Warrants. Except as
disclosed in SCHEDULE 3(F), all consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof. The
Company is not in violation of the listing requirements of the Principal Market
(as defined herein) and does not reasonably anticipate that the Common Stock
will be delisted by the Principal Market in the foreseeable future. The Company
and its Subsidiaries are unaware of any facts or circumstances which might give
rise to any of the foregoing.
 
8

--------------------------------------------------------------------------------


(g) SEC DOCUMENTS; FINANCIAL STATEMENTS. Except as set forth on SCHEDULE 3(G),
since at least December 31, 2005 the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the "1934 ACT") (all of the foregoing filed prior to the date
hereof and since at least December 31, 2005, and all exhibits included therein
and financial statements and schedules thereto and documents (other than
exhibits to such documents) incorporated by reference therein, being hereinafter
referred to herein as the "SEC DOCUMENTS"). For purposes of this agreement,
“timely filed” shall mean that the applicable document was filed (i) by its
original due date under the 1934 Act, or, if a request for an extension was
timely filed, (ii) by such extended due date. The Company has delivered to Buyer
true and complete copies of the SEC Documents, except for such exhibits and
incorporated documents. As of their respective dates, the SEC Documents complied
in all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. None of the statements made in any such SEC Documents is, or has
been, required to be amended or updated under applicable law (except for such
statements as have been amended or updated in subsequent filings prior to the
date hereof). As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements) and fairly present
in all material respects the consolidated financial position of the Company and
its consolidated Subsidiaries as of the dates thereof and the consolidated
results of their operations and cash flows for the periods then ended (subject,
in the case of unaudited statements, to normal year-end audit adjustments).
Except as set forth in the financial statements of the Company included in the
SEC Documents, the Company has no liabilities, contingent or otherwise, other
than (i) liabilities incurred in the ordinary course of business subsequent to
the date of the Company’s most recent 10-QSB or 10-KSB and (ii) obligations
under contracts and commitments incurred in the ordinary course of business and
not required under generally accepted accounting principles to be reflected in
such financial statements, which, individually or in the aggregate, are not
material to the financial condition or operating results of the Company.
 
9

--------------------------------------------------------------------------------


(h) ABSENCE OF CERTAIN CHANGES. Except for losses incurred in the ordinary
course of business that have been publicly disclosed prior to the date hereof or
as set forth on SCHEDULE 3(H) hereof, since the date of the Company’s most
recent 10-QSB or 10-KSB, there has been no material adverse change and no
material adverse development in the assets, liabilities, business, properties,
operations, financial condition, results of operations or prospects of the
Company or any of its Subsidiaries. For purposes of this Section 3(h), the terms
"material adverse change" and "material adverse development" shall exclude
continuing losses that are consistent with the Company's historical losses.
 
(i) ABSENCE OF LITIGATION. Except as disclosed in SCHEDULE 3(I), to the
knowledge of the Company or any of its subsidiaries, there is no action, suit,
claim, proceeding, inquiry or investigation before or by any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company or any of its Subsidiaries, or their officers or directors
in their capacity as such. SCHEDULE 3(I) contains a complete list and summary
description of any known pending or threatened proceeding against or affecting
the Company or any of its Subsidiaries, without regard to whether it, if
adversely decided, would have a Material Adverse Effect. The Company and its
Subsidiaries are unaware of any facts or circumstances which might give rise to
any of the foregoing.
 
(j) PATENTS, COPYRIGHTS, ETC. The Company owns all right and title to the
patents on SCHEDULE 3(J) hereof (the “PATENTS”), free and clear of any liens or
encumbrances. The Company has not granted any licenses or rights to use any of
the Patents to any third party.


All of the Company’s material patents, patent applications, patent rights,
inventions, know-how, trade secrets, trademarks, trademark applications, service
marks, service names, trade names and copyrights ("INTELLECTUAL PROPERTY") are
set forth in SCHEDULE 3(J) hereof. The Company and each of its Subsidiaries owns
or possesses the requisite licenses or rights to use all Intellectual Property
necessary to enable it to conduct its business as now operated, including but
not limited to the intellectual property set forth in SCHEDULE 3(J) hereof (and,
except as otherwise set forth in SCHEDULE 3(J) hereof, to the best of the
Company's knowledge, as presently contemplated to be operated in the future),
except for such licenses or rights the failure of which to own or possess would
not, individually or in the aggregate, have a Material Adverse Effect; there is
no claim or action by any person pertaining to, or proceeding pending, or to the
Company's knowledge threatened, which challenges the right of the Company or of
a Subsidiary with respect to any Intellectual Property necessary to enable it to
conduct its business as now operated (and, except as otherwise set forth in
SCHEDULE 3(J) hereof, to the best of the Company's knowledge, as presently
contemplated to be operated in the future), except for actions or claims which,
if adversely decided, would not have a Material Adverse Effect; to the best of
the Company's knowledge, the Company's or its Subsidiaries' current and intended
products, services and processes do not infringe on any Intellectual Property or
other rights held by any person, and the Company is unaware of any facts or
circumstances which might give rise to any of the foregoing. The Company and
each of its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of their Intellectual Property. The Company
has Existing Liens on its Intellectual Property as detailed in SCHEDULE 3(J)
hereof.
 
10

--------------------------------------------------------------------------------


(k) NO MATERIALLY ADVERSE CONTRACTS, ETC. Neither the Company nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company's officers has or is reasonably likely in the future to have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries is a party to
any contract or agreement which in the judgment of the Company's officers has or
is reasonably likely to have a Material Adverse Effect.
 
(l) TAX STATUS. Except as set forth on SCHEDULE 3(L), the Company and each of
its Subsidiaries has made or filed all federal, state and foreign income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject (unless and only to the extent that the Company and each of
its Subsidiaries has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim. The Company has not executed a waiver with respect to the statute of
limitations relating to the assessment or collection of any foreign, federal,
state or local tax. Except as set forth on SCHEDULE 3(L), none of the Company's
tax returns is presently being audited by any taxing authority.
 
(m) CERTAIN TRANSACTIONS. Except as set forth on SCHEDULE 3(M) and except for
arm's length transactions pursuant to which the Company or any of its
Subsidiaries makes payments in the ordinary course of business upon terms no
less favorable than the Company or any of its Subsidiaries could obtain from
third parties and other than the grant of stock options disclosed on SCHEDULE
3(C), none of the officers, directors, or employees of the Company is presently
a party to any transaction with the Company or any of its Subsidiaries (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
11

--------------------------------------------------------------------------------


(n) DISCLOSURE. To the best of the Company’s knowledge, all information relating
to or concerning the Company or any of its Subsidiaries set forth in this
Agreement and provided to the Buyer pursuant to Section 2(d) hereof and
otherwise in connection with the transactions contemplated hereby is true and
correct in all material respects and the Company has not omitted to state any
material fact necessary in order to make the statements made herein or therein,
in light of the circumstances under which they were made, not misleading. No
event or circumstance has occurred or exists with respect to the Company or any
of its Subsidiaries or its or their business, properties, prospects, operations
or financial conditions, which has not been publicly announced or disclosed but
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company (assuming for this purpose that the Company's
reports filed under the 1934 Act are being incorporated into an effective
registration statement filed by the Company under the 1933 Act).
 
(o) ACKNOWLEDGMENT REGARDING BUYER’S PURCHASE OF SECURITIES. The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of arm's
length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that Buyer is not acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and that
any statement made by Buyer or any of its respective representatives or agents
in connection with this Agreement and the transactions contemplated hereby is
not advice or a recommendation and is merely incidental to the Buyer’s purchase
of the Securities and has not been relied upon by the Company, its officers or
directors in any way. The Company further represents to Buyer that the Company's
decision to enter into this Agreement has been based solely on the independent
evaluation of the Company and its representatives.
 
(p) NO INTEGRATED OFFERING. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would require registration under the 1933 Act of the
issuance of the Securities to the Buyer. The issuance of the Securities to the
Buyer will not be integrated with any other issuance of the Company's securities
(past, current or future) for purposes of any stockholder approval provisions
applicable to the Company or its securities.
 
(q) NO BROKERS. Other than as set forth on SCHEDULE 3(Q), the Company has taken
no action which would give rise to any claim by any person for brokerage
commissions, finder's fees or similar payments relating to this Agreement or the
transactions contemplated hereby. The Company shall indemnify and hold harmless
each of Buyer, its employees, officers, directors, agents, and partners, and
their respective Affiliates, from and against all claims, losses, damages, costs
(including the costs of preparation and attorney's fees) and expenses suffered
in respect of any such claimed or existing fees.
 
12

--------------------------------------------------------------------------------


(r) PERMITS; COMPLIANCE. The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the "COMPANY PERMITS"), except where
the failure to so possess any such Company Permits would not have a Material
Adverse Effect, and there is no action pending or, to the knowledge of the
Company, threatened regarding suspension or cancellation of any of the Company
Permits. To the best of the Company's knowledge, neither the Company nor any of
its Subsidiaries is in conflict with, or in default or violation of, any of the
Company Permits, except for any such conflicts, defaults or violations which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. Since December 31, 2005, neither the Company nor any of
its Subsidiaries has received any notification with respect to possible
conflicts, defaults or violations of applicable laws, except for notices
relating to possible conflicts, defaults or violations, which conflicts,
defaults or violations would not have a Material Adverse Effect.
 
(s) ENVIRONMENTAL MATTERS.


(i) Except as set forth in SCHEDULE 3(S), there are, to the Company's knowledge,
with respect to the Company or any of its Subsidiaries or any predecessor of the
Company, no past or present violations of Environmental Laws (as defined below),
releases of any material into the environment, actions, activities,
circumstances, conditions, events, incidents, or contractual obligations which
may give rise to any common law environmental liability or any liability under
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
or similar federal, state, local or foreign laws and neither the Company nor any
of its Subsidiaries has received any notice with respect to any of the
foregoing, nor is any action pending or, to the Company's knowledge, threatened
in connection with any of the foregoing. The term "ENVIRONMENTAL LAWS" means all
federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants contaminants, or toxic or hazardous
substances or wastes (collectively, "HAZARDOUS MATERIALS") into the environment,
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials, as
well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
 
(ii) Other than those that are or were stored, used or disposed of in compliance
with applicable law, no Hazardous Materials are contained on or about any real
property currently owned, leased or used by the Company or any of its
Subsidiaries, and no Hazardous Materials were released on or about any real
property previously owned, leased or used by the Company or any of its
Subsidiaries during the period the property was owned, leased or used by the
Company or any of its Subsidiaries, except in the normal course of the Company's
or any of its Subsidiaries' business.
 
13

--------------------------------------------------------------------------------


(iii) Except as set forth in SCHEDULE 3(S), there are no underground storage
tanks on or under any real property owned, leased or used by the Company or any
of its Subsidiaries that are not in compliance with applicable law.


(t) TITLE TO PROPERTY. The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as are described in SCHEDULE 3(T) or such as would not have
a Material Adverse Effect. Any real property and facilities held under lease by
the Company and its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as would not have a Material Adverse
Effect.
 
(u) INSURANCE. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not have a Material Adverse Effect.
 
(v) INTERNAL ACCOUNTING CONTROLS. The Company and each of its Subsidiaries
maintain a system of internal accounting controls sufficient, in the judgment of
the Company's board of directors, to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management's general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
(w) FOREIGN CORRUPT PRACTICES. Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other person acting on behalf of
the Company or any Subsidiary has, in the course of his actions for, or on
behalf of, the Company, used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977; or
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.
 
14

--------------------------------------------------------------------------------


(x) SOLVENCY. The Company, after giving effect to the transactions contemplated
by this Agreement, is solvent (except as of September 30, 2006 the Company’s
liabilities exceeded its assets and after the Closing the Company’s liabilities
will continue to exceed its assets) and currently the Company has no information
that would lead it to reasonably conclude that the Company would not have the
ability to, nor does it intend to take any action that would impair its ability
to, pay its debts from time to time incurred in connection therewith as such
debts mature. Except as disclosed in SCHEDULE 3(X), the Company did not receive
a qualified opinion from its auditors with respect to its most recent fiscal
year end and does not anticipate or know of any basis upon which its auditors
might issue a qualified opinion in respect of its current fiscal year.
 
(y) NO INVESTMENT COMPANY. The Company is not, and upon the issuance and sale of
the Securities as contemplated by this Agreement will not be an "investment
company" required to be registered under the Investment Company Act of 1940 (an
"INVESTMENT COMPANY"). The Company is not controlled by an Investment Company.
 
(z) NO MARKET MANIPULATION. The Company has not taken, and will not take,
directly or indirectly, any action designed to, or that might reasonably be
expected to, cause or result in stabilization or manipulation of the price of
the Common Stock of the Company to facilitate the sale or resale of the
Securities or affect the price at which the Securities may be issued or resold.
 
(aa)  STOP TRANSFER. The Securities, when issued, will be restricted securities.
The Company will not issue any stop transfer order or other order impeding the
sale, resale or delivery of any of the Securities, except as may be required by
any applicable federal or state securities laws and unless contemporaneous
notice of such instruction is given to the Buyer.
 
(bb)  NO UNDISCLOSED LIABILITIES. The Company has no liabilities or obligations
which are material, individually or in the aggregate, other than those incurred
in the ordinary course of the Company's businesses which have been disclosed in
the Company’s public filings and which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect other than as set forth
in SCHEDULE 3(BB).
 
(cc)  NO UNDISCLOSED EVENTS OR CIRCUMSTANCES. Other than events or circumstances
which have been disclosed in the Company’s public filings, no event or
circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in the Reports.
 
(dd) NO DISAGREEMENTS WITH ACCOUNTANTS AND LAWYERS. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company, including but not limited to disputes or conflicts over
payment owed to such accountants and lawyers. Attached hereto as SCHEDULE DD are
signed letters from the Company’s current accounting firm (the “Accountant
Letter”) and outside law firm (the “Law Firm Letter”) attesting to the facts in
the immediately preceding sentence.


15

--------------------------------------------------------------------------------


(ee) COMPANY ACKNOWLEDGMENT. The Company hereby acknowledges that the Buyer may
elect to hold the Debenture and the Warrants for various periods of time, as
permitted by the terms of the Transaction Documents and the Company further
acknowledges that Investor has made no representations or warranties, either
written or oral, as to how long the Securities will be held by Buyer or
regarding Investor’s trading history or investment strategies.


(ff)  DISCLOSURE. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes material, nonpublic information concerning
the Company or its Subsidiaries other than the existence of the transactions
contemplated by this Agreement or the other Transaction Documents. The Company
understands and confirms that each of the Buyers will rely on the foregoing
representations in effecting transactions in securities of the Company. All
disclosure provided to the Buyers regarding the Company, its business and the
transactions contemplated hereby, including the Schedules to this Agreement,
furnished by or on behalf of the Company is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Each press release
issued by the Company or any of its Subsidiaries during the twelve (12) months
preceding the date of this Agreement did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.


(gg) ABSENCE OF CERTAIN COMPANY CONTROL PERSON ACTIONS OR EVENTS. To the
Company’s knowledge, none of the following has occurred during the past five (5)
years with respect to a Company Control Person (as defined below):


(i) A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;


(ii) Such Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);


(iii) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him from, or
otherwise limiting, the following activities:


16

--------------------------------------------------------------------------------


(A) acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;


(B) engaging in any type of business practice; or


(C) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;


(iv) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
paragraph (3) of this item, or to be associated with Persons engaged in any such
activity; or


(v) Such Company Control Person was found by a court of competent jurisdiction
in a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.


For purposes hereof, “Company Control Person” means each director, executive
officer, promoter, and such other Persons as may be deemed in control of the
Company pursuant to Rule 405 under the 1933 Act or Section 20 of the 1934 Act.
 
                    (hh)  DTC STATUS. The Company's transfer agent is a
participant in and the Common Stock is eligible for transfer pursuant to the
Depository Trust Company Automated Securities Transfer Program. The name,
address, telephone number, fax number, contact person and email address of the
Company transfer agent is set forth on SCHEDULE 3(HH) hereto.
 
(ii) SARBANES-OXLEY; INTERNAL ACCOUNTING CONTROLS. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date.
 
17

--------------------------------------------------------------------------------


(jj) SENIORITY. Except as set forth on SCHEDULE 3(JJ), as of the Closing Date,
no indebtedness or other equity of the Company is senior to the Debenture in
right of payment, whether with respect to interest or upon liquidation or
dissolution, or otherwise, other than indebtedness secured by purchase money
security interests (which is senior only as to underlying assets covered
thereby) and capital lease obligations (which is senior only as to the property
covered thereby).
 
(kk) REGISTRATION RIGHTS. Except as set forth in the SEC Reports and on SCHEDULE
3(KK) hereto, other than each of the Buyers, no Person has any right to cause
the Company to effect the registration under the Securities Act of any
securities of the Company.
 
(ll)  TRANSACTIONS WITH AFFILIATES.   Except as set forth in the SEC Documents
filed at least ten days prior to the date hereof and other than the grant of
stock options disclosed on SCHEDULE 3(LL), none of the officers, directors or
employees of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other entity in which any such officer, director, or
employee has a substantial interest or is an officer, director, trustee or
partner.
 
(mm) INDEBTEDNESS AND OTHER CONTRACTS.  Except as disclosed in SCHEDULE 3(MM),
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would result in a Material
Adverse Effect, (iii) is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company's officers, has or is expected to have a Material
Adverse Effect. SCHEDULE 3(MM) provides a detailed description of the material
terms of any such outstanding Indebtedness.  For purposes of this Agreement:
 (x) "Indebtedness" of any Person means, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services including
(without limitation) “Capital Leases” in accordance with generally accepted
accounting principles (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; (y) "Contingent Obligation" means,
as to any Person, any direct or indirect liability, contingent or otherwise, of
that Person with respect to any indebtedness, lease, dividend or other
obligation of another Person if the primary purpose or intent of the Person
incurring such liability, or the primary effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreements relating thereto will be complied with, or that the
holders of such liability will be protected (in whole or in part) against loss
with respect thereto; and (z) "Person" means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.


18

--------------------------------------------------------------------------------


4. COVENANTS.


(a) BEST EFFORTS. The parties shall use their best efforts to satisfy timely
each of the conditions described in Sections 7 and 8 of this Agreement.
 
(b) FORM D; BLUE SKY LAWS. The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
Buyer promptly after such filing. The Company shall, on or before the Closing
Date, take such action as the Company shall reasonably determine is necessary to
qualify the Securities for sale to the Buyer at the Closing pursuant to this
Agreement under applicable securities or "blue sky" laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to Buyer on or prior to the Closing
Date.
 
(c) REPORTING STATUS. The Company's Common Stock is registered under Section
12(g) of the 1934 Act. So long as any Buyer beneficially owns any of the
Securities, the Company shall timely file all reports required to be filed with
the SEC pursuant to the 1934 Act (“1934 Act Filings”), and the Company shall not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would permit such
termination.
 
(d) USE OF PROCEEDS. The Company shall use the proceeds from the sale of the
Debenture and the Warrants in the manner set forth in SCHEDULE 4(D) attached
hereto and made a part hereof and shall not use such proceeds to pay down its
corporate debt, except for trade payables and normal business expenses in the
ordinary course of business. None of the proceeds of the offering shall be used
to repay any debt or obligation to any officer, director or manager of the
Company, or any of their affiliates, for a period of at least one year from the
Closing Date. The Company shall use $450,000 of the proceeds of the Offering to
partially repay, by not later than by January 12, 2007, the 10% Promissory Notes
of Jane M. Petri and Joseph Panico originally due March 15, 2007, to the extent
of $450,000.
 
19

--------------------------------------------------------------------------------


(e) REGISTRATION LIMITATIONS; RIGHT OF PARTICIPATION.
 
(i)  Lock up of Registration. Except for the registration statements required in
the Registration Rights Agreement, from the date hereof until 180 days after the
Effective Date (as that term is defined in the Registration Rights Agreement),
neither the Company nor any Subsidiary shall file a registration statement
registering the sale or resale of shares of Common Stock, including but not
limited to shares of Common Stock issuable upon the conversion or exercise of
Common Stock Equivalents; provided, however, the 180 day period set forth in
this Section 4(e)(i) shall be extended for the number of Trading Days during
such period in which (i) trading in the Common Stock is suspended by any Trading
Market, or (ii) following the Effective Date, the Registration Statement is not
effective or the prospectus included in the Registration Statement may not be
used by the Purchasers for the resale of the Underlying Shares.


(ii) Capital Raising Limitations. During the period that any Debenture remains
outstanding (the “Limitation Period”), the Company shall not issue or sell, or
agree to issue or sell Variable Equity Securities (as defined below), or any
securities of the Company pursuant to an Equity Line (as defined below)
structure or format or any securities of the Company in exchange for goods or
services, without obtaining the prior written approval of the Buyer, with the
exception of any such agreements, transactions or Equity Lines existing as of
the date hereof.  For purposes hereof, an “Equity Line” shall mean a transaction
involving a written agreement between the Company and an investor or underwriter
whereby the Company has the right to “put” its securities to the investor or
underwriter over an agreed period of time and at an agreed price or price
formula. For purposes hereof, the following shall be collectively referred to
herein as, the “Variable Equity Securities”: (A) any debt or equity securities
which are convertible into, exercisable or exchangeable for, or carry the right
to receive additional shares of Common Stock either (1) at any conversion,
exercise or exchange rate or other price that is based upon and/or varies with
the trading prices of or quotations for Common Stock at any time after the
initial issuance of such debt or equity security, or (2) with a fixed
conversion, exercise or exchange price that is subject to being reset at some
future date at any time after the initial issuance of such debt or equity
security due to a change in the market price of the Company’s Common Stock since
date of initial issuance, or (B) any debenture or preferred stock that is
accompanied by a number of warrants greater than the original principal amount,
divided by the Market Price at the time of closing of such debenture or
preferred stock, or (C) any common stock that is sold at a discount to the
market price at the time of closing that is greater than 30%, or (D) any common
stock that is accompanied by a number of warrants greater than the number of
shares of common stock sold by the Company. For purposes of the above, the
“Market Price” at time of closing shall mean the Market Price, as defined in the
Debenture.
 
(iii) Buyer’s Right of Participation in Future Financings. 


(A) From the date hereof and during the period that any portion of the Debenture
is outstanding, upon any financing by the Company or any of its subsidiaries
(each, a “Subsequent Financing”) of Common Stock or Common Stock Equivalents (as
defined in Section 1(a)), excluding any securities issued pursuant to the
Offering described in this Agreement, each Buyer shall have the right, subject
to Section 4(e)(iii)(E), to participate in up to the Buyer’s Participation
Maximum (as defined below) of the Subsequent Financing.
 
20

--------------------------------------------------------------------------------


(B) At least five (5) Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Buyer a written notice of its
intention to effect a Subsequent Financing (an “Advance Notice of Financing”),
which Advance Notice of Financing shall ask such Buyer if it wants to review the
details of such financing (such additional notice, a “Subsequent Financing
Notice”). Upon the request of a Buyer, and only upon a request by such Buyer,
for a Subsequent Financing Notice, the Company shall promptly, but no later than
one (1) Trading Day after such request, deliver a Subsequent Financing Notice to
such Buyer. The Subsequent Financing Notice shall describe in reasonable detail
the proposed terms of such Subsequent Financing, the amount of proceeds intended
to be raised thereunder, the Person with whom such Subsequent Financing is
proposed to be effected, and attached to which shall be a term sheet or similar
document relating thereto.


(C) Any Buyer desiring to participate in such Subsequent Financing must provide
written notice to the Company by not later than 5:30 p.m. (New York City time)
on the fifth (5th) Trading Day after such Buyer has received the Advance Notice
of Financing that the Buyer is willing to participate in the Subsequent
Financing, the amount of the Buyer’s participation, and that the Buyer has such
funds ready, willing, and available for investment on the terms set forth in the
Subsequent Financing Notice. If the Company receives no notice from a Buyer as
of such fifth (5th) Trading Day, such Buyer shall be deemed to have notified the
Company that it does not elect to participate.


(D) If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day after
all of the requesting Buyers have received the Advance Notice of Financing,
notifications by the Buyers of their willingness to participate in the
Subsequent Financing (or to cause their designees to participate) is, in the
aggregate, less than the total amount of the Subsequent Financing, then the
Company may effect the remaining portion of such Subsequent Financing on the
terms and to the Persons set forth in the Subsequent Financing Notice.


(E) If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day after
all of the Buyers have received the Advance Notice of Financing, the Company
receives responses to a Subsequent Financing Notice from Buyers seeking to
purchase more than the aggregate amount of the Subsequent Financing, each such
Buyer shall have the right to purchase up to (the “Buyer’s Participation
Maximum”) (a) their Pro Rata Portion (as defined below) of the Subsequent
Financing, plus (b) a pro rata amount (based upon the relative amount of the
participating Buyers’ respective Pro Rata Portions) of the aggregate of the
unused Pro Rata Portions of the other Buyers. For purposes hereof, “Pro Rata
Portion” shall mean the ratio of (x) the Subscription Amount of Securities
purchased on the Closing Date by a Buyer participating under this Section
4(e)(iii)(E) and (y) the sum of the aggregate Subscription Amounts of Securities
purchased on the Closing Date by all Buyers participating under this Section
4(e)(iii)(E).


21

--------------------------------------------------------------------------------


(F) The Company must provide the Buyers with a second Subsequent Financing
Notice, and the Buyers will again have the right of participation set forth
above in this Section 4(e)(iii)(E), if the Subsequent Financing subject to the
initial Subsequent Financing Notice is not consummated for any reason on the
terms set forth in such Subsequent Financing Notice within 60 Trading Days after
the date of the initial Subsequent Financing Notice.
(G) Notwithstanding the foregoing, Section 4(e) shall not apply in respect of an
Exempt Issuance or (ii) an underwritten public offering of Common Stock. 


(iv) Injunctive Relief. The Company acknowledges that a breach by it of its
obligations under this Subsection 4(e) will cause irreparable harm to Buyer, by
vitiating the intent and purpose of the transactions contemplated hereby.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Subsecton 4(e) will be inadequate and agrees, in the
event of a breach or threatened breach by the Company of the provisions of this
Agreement, that Buyer shall be entitled, in addition to all other available
remedies in law or in equity, to an injunction or injunctions to prevent or cure
any breaches of the provisions of this Subsection 4(e) and to enforce
specifically the terms and provisions of this Agreement, without the necessity
of showing economic loss and without any bond or other security being required.
Specifically, the Buyer shall be entitled to injunctive relief to cause the
court to rescind any financing or financings between the Company and a third
party that are in violation of this Subsection 4(e).


(v) Most Favored Nation (MFN) Securities Exchange Provision. From the date
hereof until the date when such Buyer holds less than 20% in principal amount of
Debentures originally purchased by such Buyer hereunder, if the Company effects
a Subsequent Financing, each Buyer may elect, in its sole discretion, to
exchange all or some of the Debentures then held by such Buyer for any
securities or units issued in a Subsequent Financing on a $1.00 for $1.00 basis
based on the outstanding principal amount of such Debentures, along with any
accrued but unpaid interest, liquidated damages and other amounts owing thereon,
and the effective price at which such securities were sold in such Subsequent
Financing; provided, however, that this Section 4(e)(v) shall not apply with
respect to (i) an Exempt Issuance or (ii) an underwritten public offering of
Common Stock. The Company shall provide each Buyer with notice of any such
Subsequent Financing in the manner set forth in Section 4(e)(v), provided that
following such an exchange, the Holder shall retain all of its Warrants.


(f) SECURITIES LAWS DISCLOSURE; PUBLICITY. The Company shall, by 8:30 a.m. New
York City time on December 27, 2006, issue a Current Report on Form 8-K,
disclosing the material terms of the transactions contemplated hereby and
including the Transaction Documents as exhibits thereto. The Company and each
Buyer shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Buyer shall issue any such press release or otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Buyer, or without the prior consent of each Buyer, with respect
to any press release of the Company, which consent shall not unreasonably be
withheld or delayed, except if such disclosure is required by law, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Buyer, or include the name
of any Buyer in any filing with the Commission or any regulatory agency or any
market or exchange, without the prior written consent of such Buyer, except (i)
as required by federal securities law in connection with (A) any registration
statement contemplated by the Registration Rights Agreement and (B) the filing
of final Transaction Documents (including signature pages thereto) with the
SEC and (ii) to the extent such disclosure is required by law or regulations of
the Principal Market, in which case the Company shall provide the Buyers with
prior notice of such disclosure permitted under this subclause (ii).
 
22

--------------------------------------------------------------------------------


 (g) FINANCIAL INFORMATION. The Company agrees to send, or make available via
public filings on the internet, the following reports to Buyer until Buyer
transfers, assigns, or sells all of the Securities: (i) within ten (10) days
after the filing with the SEC, a copy of its Annual Report on Form 10-K, its
Quarterly Reports on Form 10-Q and any Current Reports on Form 8-K; (ii) within
one (1) day after release, copies of all press releases issued by the Company or
any of its Subsidiaries; and (iii) contemporaneously with the making available
or giving to the stockholders of the Company, copies of any notices or other
information the Company makes available or gives to such stockholders.
 
(h) AUTHORIZATION AND RESERVATION OF SHARES. 


(i) Authorization and Reservation Requirements. The Company represents that it
has 25,000,000 authorized shares and covenants that it will initially reserve
(the “INITIAL SHARE RESERVATION”) from its authorized and unissued Common Stock
a number of shares of Common Stock equal to at least one and one-half (1.5)
times the Original Principal Amount of the Debenture, divided by the Conversion
Price in effect on the date of the Initial Share Reservation, free from
preemptive rights, to provide for the issuance of Common Stock upon the
conversion of the Debenture and shall initially reserve an additional number of
shares equal to the Warrant Amount, free from preemptive rights, to provide for
the issuance of Common Stock upon the exercise of the Warrants. The Company
further covenants that, beginning on the date hereof, and continuing throughout
the period the conversion right exists, the Company shall at all times have
authorized, and reserved (the “ONGOING SHARE RESERVATION REQUIREMENT”) for the
purpose of issuance, a sufficient number of shares of Common Stock to provide
for the full conversion or exercise of the outstanding portion of the Debenture
and Warrants and issuance of the Conversion Shares and Warrant Shares in
connection therewith (based on the Conversion Price (as defined in the
Debenture) in effect from time to time and the Exercise Price of the Warrants in
effect from time to time). The Company shall not reduce the number of shares of
Common Stock reserved for issuance upon conversion of or otherwise pursuant to
the Debenture and exercise of or otherwise pursuant to the Warrants without the
consent of Buyer. The Company shall use its best efforts at all times to
maintain the number of shares of Common Stock so reserved for issuance at no
less than 100% of the number that is then actually issuable upon full conversion
of the Debenture (based on the Conversion Price (as defined in the Debenture) in
effect from time to time) and full exercise of the Warrants (based on the
Exercise Price of the Warrants in effect from time to time).


(ii) Stockholder Approval. If at any time the number of shares of Common Stock
authorized and reserved for issuance is below the number of Conversion Shares
issued and issuable upon conversion of or otherwise pursuant to the Debenture
(based on the Conversion Price (as defined in the Debenture) in effect from time
to time) and Warrant Shares issued or issuable upon exercise of or otherwise
pursuant to the Warrants (based on the Exercise Price of the Warrants in effect
from time to time), together with the Payment Shares and any other shares of
Common Stock issued or issuable pursuant to the terms of the Transaction
Documents, the Company will promptly take all corporate action necessary to
authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet the Company's obligations under this Section 4(h), in the case of
an insufficient number of authorized shares, and using its best efforts to
obtain stockholder approval of an increase in such authorized number of shares.


23

--------------------------------------------------------------------------------


(i)     REGISTRATION OF TITLE TO PATENTS. Within fifteen (15) days of Closing,
the Company shall have filed all necessary documents with the United States
Patent and Trademark Office (the “PTO”) in order to reflect the Company as the
sole duly registered owner of its Patents (as defined herein) on the PTO’s
public records.
 
(j) LISTING. The Company shall use its best efforts to promptly secure the
listing of the Conversion Shares and Warrant Shares upon each national
securities exchange or automated quotation system, if any, upon which shares of
Common Stock are then listed (subject to official notice of issuance) and, so
long as any Buyer owns any of the Securities, shall maintain, so long as any
other shares of Common Stock shall be so listed, such listing of all Conversion
Shares from time to time issuable upon conversion of or otherwise pursuant to
the Debenture and all Warrant Shares from time to time issuable upon exercise of
or otherwise pursuant to the Warrants. The Company will use its best efforts to
obtain and, so long as any Buyer owns any of the Securities, maintain the
listing and trading of its Common Stock on the over the counter Bulletin Board
(“OTC-BB”), the Nasdaq National Market (the "NNM"), the Nasdaq SmallCap Market
(the "NASDAQ SMALLCAP"), the New York Stock Exchange ("NYSE"), or the American
Stock Exchange ("AMEX")(whichever of the foregoing is at the time the principal
trading exchange or market for the Common Stock is referred to herein as the
"PRINCIPAL MARKET"), and will comply in all respects with the Company's
reporting, filing and other obligations under the bylaws or rules of the
National Association of Securities Dealers ("NASD") and such exchanges, as
applicable. The Company shall promptly provide to Buyer copies of any notices it
receives from the PRINCIPAL MARKET and any other exchanges or quotation systems
on which the Common Stock is then listed regarding the continued eligibility of
the Common Stock for listing on such exchanges and quotation systems.
 
(k) CORPORATE EXISTENCE. So long as a Buyer beneficially owns any portion of the
Debenture or Warrants, the Company shall maintain its corporate existence in
good standing and remain a “Reporting Issuer” (defined as a Company which files
periodic reports under the Exchange Act)..
 
(l) NO INTEGRATION. The Company shall not make any offers or sales of any
security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the 1933
Act or cause the offering of the Securities to be integrated with any other
offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.
 
24

--------------------------------------------------------------------------------


(m) LIMITATION ON SALE OR DISPOSITION OF INTELLECTUAL PROPERTY. So long as any
Debenture remain outstanding, the Company shall have any obligation under the
Debenture or so long as any of the Warrants remain outstanding, the Corporation
shall not sell, convey, dispose of, spin off or assign any or all of its
Intellectual Property (including but not limited to the Intellectual Property
set forth in SCHEDULE 3(J) hereof), or the rights to receive proceeds from
patent licensing agreements, patent infringement litigation or other litigation
related to such intellectual property (collectively, the “INTELLECTUAL PROPERTY
RIGHTS”), in each case without Buyer’s written consent, provided that the
Company may, without the Buyer’s Written Consent, enter into one or more
licensing agreements with respect to its Intellectual Property so long as such
agreements are not with any affiliate (as such term is defined in Rule 501(b) of
Regulation D) of the Company or with any relative of, or entity controlled by,
or any entity 10% or more of which is owned by, any officer, director, employee
or former employee of the Company so long as such licensing agreements exceed $5
million per calendar year, provided, further, that the Company shall not be
subject to the restrictions of this Section 4(m) if the cash consideration
received by the Company in exchange for such Intellectual Property Rights
exceeds $50 million.
 
(n) LIMITATION ON RATE OF ISSUANCE OF SHARES. The parties agree that, if by
virtue of this AGREEMENT, or by virtue of any other agreement between the
parties, Holder becomes entitled to receive from the Company a number of shares
of common stock of the Company (collectively, “Issuable Securities”), such that
the sum of (1) the number of shares of Common Stock of the Company beneficially
owned by HOLDER and any applicable affiliates (other than shares of Common Stock
which may be deemed beneficially owned through the ownership of the unconverted
portion of the Debenture, the unexercised Warrants or the unexercised or
unconverted portion of any other security of HOLDER subject to a limitation on
conversion or exercise analogous to the limitations contained
herein)(collectively, the “Beneficially Owned Shares”) and (2) the number
Issuable Securities described above, with respect to which the determination of
this proviso is being made, would result in beneficial ownership by the Holder
and its affiliates of more than 4.99% of the outstanding shares of Common Stock
(the “4.99% BENEFICIAL OWNERSHIP LIMITATION”), then the Company shall
immediately deliver to Holder the number of shares of Common Stock of the
Company, that can be issued without exceeding the 4.99% Beneficial Ownership
Limitation.


For purposes of the proviso to the immediately preceding sentence, (i)
beneficial ownership shall be determined by the Holder in accordance with
Section 13(d) of the Exchange Act and Regulations 13D-G thereunder, except as
otherwise provided in clause (1) of such proviso to the immediately preceding
sentence, and PROVIDED THAT the 4.99% Beneficial Ownership Limitation shall be
conclusively satisfied if the applicable notice from Holder includes a signed
representation by the Holder that the issuance of the shares in such notice will
not violate the 4.99% Beneficial Ownership Limitation, and the Company shall not
be entitled to require additional documentation of such satisfaction.


The parties agree that, in the event that the Company receives any tender offer
or any offer to enter into a merger with another entity whereby the Company
shall not be the surviving entity (an “Offer”), or in the event the Company is
issuing Default Shares (as defined in the Debenture) to the Buyer, then “4.99%”
shall be automatically revised immediately after such offer to read “9.99%” each
place it occurs in the first two paragraphs of this Section 4(n) above.
Notwithstanding the above, Holder shall retain the option to either exercise or
not exercise its option(s) to acquire Common Stock pursuant to the terms hereof
after an Offer. In addition, the 4.99% Beneficial Ownership Limitation
provisions of this Section 7(a)(ii) may be waived by such Holder, at the
election of such Holder, upon not less than 61 days’ prior notice to the
Company, to change the 4.99% Beneficial Ownership Limitation to 9.99% of the
number of shares of the Common Stock outstanding immediately after giving effect
to the issuance of shares of Common Stock upon conversion of the Debenture held
by the Holder or upon exercise of a Warrant held by the Holder, as applicable,
and the provisions of this Section 4(n) shall continue to apply. The limitations
on conversion set forth in this subsection are referred to as the “Beneficial
Ownership Limitation.” Upon such a change by a Holder of the Beneficial
Ownership Limitation from such 4.99% Beneficial Ownership Limitation to such
9.99% limitation, the Beneficial Ownership Limitation may not be further waived
by such Holder.


25

--------------------------------------------------------------------------------


The provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 4(c) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation.


Maximum Exercise of Rights. In the event the Buyer notifies the Company that the
exercise of the rights described herein or in the Warrants, or the issuance of
Payment Shares or other shares of Common Stock issuable to the Holder under the
terms of the Transaction Documents (collectively, “Issuable Shares”) would
result in the issuance of an amount of common stock of the Company that would
exceed the maximum amount that may be issued to a Buyer calculated in the manner
described in Section 4(n) of this Agreement, then the issuance of such
additional shares of common stock of the Company to such Buyer will be deferred
in whole or in part until such time as such Buyer is able to beneficially own
such common stock without exceeding the maximum amount set forth calculated in
the manner described in herein. The determination of when such common stock may
be issued shall be made by each Buyer as to only such Buyer.


(o) APPOINTMENT OF DIRECTORS. 


(In the event that the Company has not added two independent board members (in
addition to the number of members on the board as of the Closing Date, and not
including any board member nominated by the Buyer) by September 30, 2007 (the
“Company Added Board Members”), then the Buyer, at its option, may recommend a
number of additional nominees for the Company’s Board of Directors anytime
thereafter equal to two (2) minus the number of Company Added Board Members that
were added before September 30, 2007. In addition, if any Event of Default (as
defined in the Debenture) remains uncured for an aggregate of thirty (30) days
or more, the Buyer, at its option, may recommend one nominee for the Company’s
Board of Directors, if any Event of Default remains uncured for an aggregate of
sixty (60) days or more, the Buyer, at its option, may recommend a second
nominee for the Company’s Board of Directors, and if any Event of Default
remains uncured for an aggregate of ninety (90) days or more, the Buyer, at its
option, may recommend an additional number of nominees to the Company’s Board of
Directors, such that the Buyer’s nominees shall constitute a majority of the
Company’s Board of Directors (each nominee nominated by the Buyer pursuant to
this Subsection shall be referred to singularly as a “Buyer’s Nominee” and
collectively as the “Buyer’s Nominees”). The Company agrees that its Board of
Directors, or the Nominating Committee of the Board, as applicable, shall
appoint as members of the Company’s Board of Directors the Buyer’s Nominee’s
required pursuant to the this subsection. After such appointment, the Company
and its Board of Directors shall use their best efforts to obtain shareholder
ratification of the appointment of the Buyer’s Nominees at the next shareholder
meeting.


26

--------------------------------------------------------------------------------


(p) EQUAL TREATMENT OF BUYERS. No consideration shall be offered or paid to any
person to amend or consent to a waiver or modification of any provision of any
of the Transaction Agreements unless the same consideration is also offered to
all of the parties to the Transaction Agreements.
 
(q) LEGAL AND DUE DILIGENCE FEES. The Company shall pay to BridgePointe Master
Fund Ltd. (the “Lead Investor”) a cash fee of $10,000 at closing as
reimbursement for legal services rendered by its attorneys in connection with
this Agreement and the purchase and sale of the Debentures and Warrants and as
reimbursement for due diligence expenses. The Lead Investor may withhold such
amount out of the Purchase Price for its Debenture.


(r)  [INTENTIONALLY LEFT BLANK].
 
(s)         LIMITED STANDSTILL. The Company will deliver to the Buyers on or
before the Closing Date and enforce the provisions of irrevocable standstill
agreements ("Limited Standstill Agreements") in the form annexed hereto as
EXHIBIT E with the parties identified on SCHEDULE 4(s) hereto.


(t)  NON-PUBLIC INFORMATION. The Company covenants and agrees that from and
after the date hereof, neither it nor any other Person acting on its behalf will
provide any Buyer or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto such
Buyer shall have executed a written agreement regarding the confidentiality and
use of such information. The Company understands and confirms that each Buyer
shall be relying on the foregoing representations in effecting transactions in
securities of the Company.


(u)  ADDITIONAL REGISTRATION STATEMENTS. Until the Effective Date (as defined in
the Registration Rights Agreement), the Company will not file a registration
statement under the 1933 Act relating to securities that are not the Securities.
 


27

--------------------------------------------------------------------------------


(v) TRANSACTIONS WITH AFFILIATES. So long as any Debenture or Warrant is
outstanding, the Company shall not, and shall cause each of its Subsidiaries not
to, enter into, amend, modify or supplement, or permit any Subsidiary to enter
into, amend, modify or supplement any agreement, transaction, commitment, or
arrangement with any of its or any Subsidiary’s officers, directors, person who
were officers or directors at any time during the previous two (2) years,
stockholders who beneficially own five percent (5%) or more of the Common Stock,
or Affiliates (as defined below) or with any individual related by blood,
marriage, or adoption to any such individual or with any entity in which any
such entity or individual owns a five percent (5%) or more beneficial interest
(each a “Related Party”), except for customary employment arrangements and
benefit programs on reasonable terms. “Affiliate” for purposes hereof means,
with respect to any person or entity, another person or entity that, directly or
indirectly, (i) has a ten percent (10%) or more equity interest in that person
or entity, (ii) has ten percent (10%) or more common ownership with that person
or entity, (iii) controls that person or entity, or (iv) shares common control
with that person or entity. “Control” or “controls” for purposes hereof means
that a person or entity has the power, direct or indirect, to conduct or govern
the policies of another person or entity.
 
(w) [INTENTIONALLY LEFT BLANK].


5. SENIOR DEBT; LIMITATIONS ON ENCUMBRANCE OF PATENTS. The Borrower hereby
represents that there are no liens or encumbrances on the Patents (as defined
below). The Company agrees that from the Issue Date of the Debentures through
the date that all of the Debentures have been paid in full or converted in full
(the “Covered Period”), the Company shall not enter into, create, incur, assume
or suffer to exist any mortgage, lien, pledge, charge, security interest or
other encumbrance (collectively, “Liens”) upon or in the Patents (as defined
below) owned by the Company or any of its Subsidiaries and shall not assign or
transfer any interest in the Patents owned by the Company or any of its
Subsidiaries. In the event that the Company attempts to place any Lien or Liens
on the Patents or attempts to assign or transfer any interest in the Patents
during the Covered Period, the Buyer shall have the right to apply for an
injunction in the U.S. District Court for the Northern District of Georgia to
prevent such Lien or transfer. Before entering into any future debt with a third
party, the Company shall first obtain a subordination agreement, satisfactory to
Buyer, from the proposed debt holder.


For purposes hereof, "Patents" means all domestic and foreign letters patent,
design patents, utility patents, industrial designs, inventions, trade secrets,
ideas, concepts, methods, techniques, processes, proprietary information,
technology, know-how, formulae, rights of publicity and other general
intangibles of like nature, now existing or hereafter acquired (including,
without limitation, all domestic and foreign letters patent, design patents,
utility patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how
and formulae described in Schedule 3(J) hereof), all applications, registrations
and recordings thereof (including, without limitation, applications,
registrations and recordings in the United States Patent and Trademark Office,
or in any similar office or agency of the United States or any other country or
any political subdivision thereof), and all reissues, divisions, continuations,
continuations in part and extensions or renewals thereof, in each case owned by
the Company or an of its Subsidiaries.


6. LEGENDS. 


(a) The Conversion Shares and the Warrant Shares, together with any other shares
of Common Stock that are issued or issuable pursuant to the Transaction
Documents shall be referred to herein as the “Issued Common Shares.”
Certificates evidencing the Issued Common Shares shall not contain any legend
restricting the transfer thereof (including the legend set forth in Section 2(e)
of the Debenture): (i) while a registration statement (including the
Registration Statement) covering the resale of such security is effective under
the Securities Act, or (ii) following any sale of such Issued Common Shares
pursuant to Rule 144, or (iii) if such Issued Common Shares are eligible for
sale under Rule 144(k), or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission) (collectively, the
“Unrestricted Conditions”). The Company shall cause its counsel to issue a legal
opinion to the Company’s transfer agent promptly after the Effective Date if
required by the Company’s transfer agent to effect the issuance of Issued Common
Shares without a restrictive legend or removal of the legend hereunder. If the
Unrestricted Conditions are met at the time of issuance of Issued Common Shares,
then such Issued Common Shares shall be issued free of all legends. The Company
agrees that following the Effective Date or at such time as the Unrestricted
Conditions are met or such legend is otherwise no longer required under this
Section 6(b), it will, no later than three Trading Days following the delivery
by a Buyer to the Company or the Company’s transfer agent of a certificate
representing Issued Common Shares, as applicable, issued with a restrictive
legend (such third Trading Day, the “Legend Removal Date”), deliver or cause to
be delivered to such Buyer a certificate representing such shares that is free
from all restrictive and other legends.


28

--------------------------------------------------------------------------------


(b)  Each Buyer, severally and not jointly with the other Buyers, agrees that
the removal of the restrictive legend from certificates representing Securities
as set forth in this Section 6 is predicated upon the Company’s reliance that
the Buyer will sell any Securities pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if Securities are sold
pursuant to a Registration Statement, they will be sold in compliance with the
plan of distribution set forth therein.


7. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL. The obligation of the Company
hereunder to issue and sell the Debenture and Warrants to a Buyer at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions thereto, provided that these conditions are for the
Company's sole benefit and may be waived by the Company at any time in its sole
discretion:


(a) The Buyer shall have executed each of the Transaction Documents, and
delivered the same to the Company.
 
(b) The Buyer shall have delivered the applicable Purchase Price in accordance
with Section 1(b) above.
 
(c) The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the applicable Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which representations and warranties shall be true
and correct as of such date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Date.
 
29

--------------------------------------------------------------------------------


(d) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.


8. CONDITIONS TO BUYER'S OBLIGATION TO PURCHASE. The obligation of Buyer
hereunder to purchase the Debenture and Warrants at each Closing is subject to
the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for such Buyer's sole benefit and
may be waived by such Buyer at any time in its sole discretion:


(a) The Company shall have executed this Agreement and the Registration Rights
Agreement, and delivered the same to the Buyer.
 
(b) The Company shall have delivered to such Buyer the duly executed Debenture
and Warrants in accordance with Section 1 above.
 
(c) The representations and warranties of the Company contained in this
Agreement, as modified by the Exhibits and Schedules hereto, shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at such time (except for representations and warranties that
speak as of a specific date, which representations and warranties shall be true
and correct as of such date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. The Buyer shall have received a
certificate or certificates, executed by the President and Chief Executive
Officer of the Company, dated as of the applicable Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
such Buyer including, but not limited to certificates with respect to the
Company's Certificate of Incorporation, By-laws and Board of Directors'
resolutions relating to the transactions contemplated hereby.
 
(d) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
 
(e) Trading in the Common Stock on the PRINCIPAL MARKET shall not have been
suspended by the SEC or the Nasdaq and, within two (2) business days of the
Closing, the Company will make application to the PRINCIPAL MARKET, if legally
required by Nasdaq, to have the Conversion Shares and the Warrant Shares
authorized for quotation.
 
30

--------------------------------------------------------------------------------


(f) The Buyer shall have received an opinion of the Company's counsel, dated as
of the Closing Date, in form, scope and substance reasonably satisfactory to the
Buyer and in substantially the same form as EXHIBIT D attached hereto.
 
(g) The Buyer shall have received a Closing Certificate described in Section
1(b)(v) above, dated as of the Closing Date.
 
(h)  The Company shall have delivered to the Buyer an executed Accountant Letter
and an executed Law Firm Letter, as described in Section 3(dd) hereof.
 
(i) Within one (1) Business Day prior to the Closing, the Company shall have
delivered or caused to be delivered to each Buyer (A) true copies of UCC search
results, listing all effective financing statements which name as debtor the
Company or any of its Subsidiaries filed in the prior five years to perfect an
interest in any assets thereof, together with copies of such financing
statements, and the results of searches for any tax lien and judgment lien filed
against such Person or its property.
 
(j) The Buyer shall have received a fully executed waiver letter, in the form
attached hereto as EXHIBIT_F, from Jane M. Petri and Joseph Panico, as holders
of promissory notes in the amount of $700,000, more or less, due from Biometrx,
Inc. on or about March 15, 2007 (such notes, together with any other notes from
Biometrx held by either such holder, are referred to herein as the “Petri-Panico
Notes”).
 
(k) The Buyer shall have received a fully executed Consent and Waiver, in
substantially the form of EXHIBIT G hereto, from the holders of $1,600,000
principal amount of Convertible Notes (the “$1,600,000 Notes”) of the Company
issued on or about June 29, 2006 and due 24 months thereafter, issued to the
individuals/entities listed on Schedule A to such Consent and Waiver.
 
(l) The Buyer shall have received a fully executed Assignment of U.S. Patent
evidencing the assignment of U.S. Patent # 6,042,005 from Incredible Card Corp.
to bioMETRX, Inc., and documentation evidencing Incredible Card Corp. as the
rightful owner of said patent at the time of such assignment.


 
9. GOVERNING LAW; MISCELLANEOUS.


(a) GOVERNING LAW; ARBITRATION. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York. Any
controversy or claim arising out of or related to the Debenture or the breach
thereof, shall be settled by binding arbitration in New York, New York in
accordance with the Expedited Procedures (Rules 53-57) of the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”). A proceeding
shall be commenced upon written demand by the Company or Buyer to the other. The
arbitrator(s) shall enter a judgment by default against any party, which fails
or refuses to appear in any properly noticed arbitration proceeding. The
proceeding shall be conducted by one (1) arbitrator, unless the amount alleged
to be in dispute exceeds two hundred fifty thousand dollars ($250,000), in which
case three (3) arbitrators shall preside. The arbitrator(s) will be chosen by
the parties from a list provided by the AAA, and if the parties are unable to
agree within ten (10) days, the AAA shall select the arbitrator(s). The
arbitrators must be experts in securities law and financial transactions. The
arbitrators shall assess costs and expenses of the arbitration, including all
attorneys’ and experts’ fees, as the arbitrators believe is appropriate in light
of the merits of the parties’ respective positions in the issues in dispute.
Each party submits irrevocably to the jurisdiction of any state court sitting in
New York, New York or to the United States District Court sitting in New York,
New York for purposes of enforcement of any discovery order, judgment or award
in connection with such arbitration. The award of the arbitrator(s) shall be
final and binding upon the parties and may be enforced in any court having
jurisdiction. The arbitration shall be held in such place as set by the
arbitrator(s) in accordance with Rule 55. With respect to any arbitration
proceeding in accordance with this section, the prevailing party’s reasonable
attorney’s fees and expenses shall be borne by the non-prevailing party.


31

--------------------------------------------------------------------------------


Although the parties, as expressed above, agree that all claims, including
claims that are equitable in nature, for example specific performance, shall
initially be prosecuted in the binding arbitration procedure outlined above, if
the arbitration panel dismisses or otherwise fails to entertain any or all of
the equitable claims asserted by reason of the fact that it lacks jurisdiction,
power and/or authority to consider such claims and/or direct the remedy
requested, then, in only that event, will the parties have the right to initiate
litigation respecting such equitable claims or remedies. The forum for such
equitable relief shall be in either a state or federal court sitting in New
York, New York. Each party waives any right to a trial by jury, assuming such
right exists in an equitable proceeding, and irrevocably submits to the
jurisdiction of said New York court. New York law shall govern both the
proceeding as well as the interpretation and construction of this Agreement and
the transaction as a whole.


(b) COUNTERPARTS; SIGNATURES BY FACSIMILE. This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. This Agreement, once executed by a
party, may be delivered to the other party hereto by facsimile transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.
 
(c) HEADINGS. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d) SEVERABILITY. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.
 
(e) ENTIRE AGREEMENT; AMENDMENTS. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and supersede all previous communication,
representation, or Agreements whether oral or written, between the parties with
respect to the matters covered herein. Except as specifically set forth herein
or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. The Agreement
may not be orally modified. Only a modification in writing, signed authorized
representatives of both parties will be enforceable. The parties waive the right
to rely on any oral representations made by the other party, whether in the past
or in the future, regarding the subject matter of the Agreement, the instruments
referenced herein or any other dealings between the parties related to
investments or potential investments into the Company or any securities
transactions or potential securities transactions with the Company.
 
32

--------------------------------------------------------------------------------


(f) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any Transaction Document, and no action
taken by any Buyer pursuant thereto, shall be deemed to constitute the Buyers as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Buyers are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Buyer shall be entitled to independently protect and
enforce its rights, including without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose. Each Buyer has been represented by its own separate
legal counsel in their review and negotiation of the Transaction Documents.
 
(g) NOTICES. Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party. The
addresses for such communications shall be:


If to the Company, to:


Attn: Mark Basile
bioMETRX, Inc.
500 North Broadway
Suite 204
Jericho, NY 11753
Phone: 516-937-2828
Fax: 516-937-2880


With copy to:
Joel C. Schneider, Esq.
Sommer & Schneider LLP
595 Stewart Avenue, Suite 710
Garden City, NY 11530
Phone: (516) 228-8181
Fax: (516) 228-8211


33

--------------------------------------------------------------------------------


If to a Buyer: To the address set forth immediately below such
Buyer's name on the signature pages hereto.


Each party shall provide notice to the other party of any change in address.


(h) SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. Neither the Company
nor any Buyer shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other. Notwithstanding the foregoing,
subject to Section 2(f), Buyer may assign its rights hereunder to any person
that purchases Securities in a private transaction from a Buyer or to any of its
"affiliates," as that term is defined under the 1934 Act, without the consent of
the Company; PROVIDED, HOWEVER, that prior to any assignment of its rights
hereunder to a person (other than an affiliate) that purchases any Debenture or
Warrants from such Buyer in a private transaction such Buyer shall provide the
Company with written notice of its intention to sell some or all of the
Debenture or Warrants, which notice shall disclose the proposed purchase price
for such Debenture or Warrants, and the Company shall have the option, during
the ten (10) business day period following such notice, to purchase all, but not
less than all, of such Debenture and/or Warrants at the proposed purchase price,
after which period the Buyer shall be free to sell the Debenture and/or Warrants
to a third party at such proposed purchase price.
 
(i) THIRD PARTY BENEFICIARIES. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
(j) SURVIVAL. The representations and warranties of the parties hereto contained
in this Agreement shall survive the Closing hereunder for a period of one (1)
year after each Closing contemplated by this Agreement notwithstanding any due
diligence investigation conducted by or on behalf of the Buyer.
 
(k) INDEMNIFICATION. The Company (the “INDEMNIFYING PARTY”) agrees to indemnify
and hold harmless the Buyer and all its officers, directors, employees, agents,
members and managers (the “INDEMNIFIED PARTY”) for loss or damage arising as a
result of or related to any breach or alleged breach by the Company of any of
its representations, warranties and covenants set forth in Sections 3 and 4
hereof or any of its covenants and obligations under this Agreement or the
Registration Rights Agreement, including advancement of expenses as they are
incurred with respect to claims by third parties.


Promptly after receipt of notice of the commencement of any action against an
Indemnified Party, such Indemnified Party shall notify the Indemnifying Party in
writing of the commencement thereof and the basis hereunder upon which a claim
for indemnification is asserted, but the failure to do so shall not relieve the
Indemnifying Party of its obligations hereunder except to the extent the
Indemnifying Party is materially prejudiced by such failure. In the event of the
commencement of any such action, the Indemnifying Party shall be entitled to
participate therein and to assume the defense thereof with counsel satisfactory
to the Indemnified Party, and, after notice from the Indemnifying Party to the
Indemnified Party of its election so to assume the defense thereof, the
Indemnifying Party shall not be liable to the Indemnified Party hereunder for
any legal expenses (including attorneys' fees) subsequently incurred by such
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected, provided,
however, that, if the defendants in any such action include both the Indemnified
Party and the Indemnifying Party and the Indemnified Party shall have reasonably
concluded that there may be reasonable defenses available to it which are
different from or additional to those available to the Indemnifying Party or if
the interests of the Indemnified Party reasonably may be deemed to conflict with
the interests of the Indemnifying Party, the Indemnified Party shall have the
right to select one separate counsel and to assume such legal defenses and
otherwise to participate in the defense of such action, with the reasonable
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
 
34

--------------------------------------------------------------------------------


As to cases in which the Indemnifying Party has assumed and is providing the
defense for the Indemnified Party, the control of such defense shall be vested
in the Indemnifying Party; provided that the consent of the Indemnified Party
shall be required prior to any settlement of such case or action, which consent
shall not be unreasonably withheld. As to any action, the party which is
controlling such action shall provide to the other party reasonable information
(including reasonable advance notice of all proceedings and depositions in
respect thereto) regarding the conduct of the action and the right to attend all
proceedings and depositions in respect thereto through its agents and attorneys,
and the right to discuss the action with counsel for the party controlling such
action.
 
(l) PUBLICITY. The Company and the Buyer shall have the right to review a
reasonable period of time before issuance of any press releases, filings with
the SEC, NASD or any stock exchange or interdealer quotation system, or any
other public statements with respect to the transactions contemplated hereby;
PROVIDED, HOWEVER, that the Company shall be entitled, without the prior
approval of the Buyer, to make any press release or public filings with respect
to such transactions as is required by applicable law and regulations (although
the Buyer shall be consulted by the Company in connection with any such press
release prior to its release and shall be provided with a copy thereof and be
given an opportunity to comment thereon).
 
(m) FURTHER ASSURANCES. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(n) NO STRICT CONSTRUCTION. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.


(o) LIQUIDATED DAMAGES. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
35

--------------------------------------------------------------------------------


(p) REMEDIES. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to Buyer, by vitiating the intent and
purpose of the transactions contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Agreement will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Agreement, that Buyer shall be
entitled, in addition to all other available remedies in law or in equity, to an
injunction or injunctions to prevent or cure any breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, without the necessity of showing economic loss and without any bond
or other security being required.


Section 10. Number of Shares and Purchase Price. Buyer subscribes for a
Debenture in the Original Principal Amount of $  ("Subscription Amount") against
payment by wire transfer in the amount of the Subscription Amount.
 
The undersigned acknowledges that this Agreement and the subscription
represented hereby shall not be effective unless accepted by the Company as
indicated below.
 


[INTENTIONALLY LEFT BLANK]


36

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned Buyer does represent and certify under
penalty of perjury that the foregoing statements are true and correct and that
Buyer by the following signature(s) executed this Agreement.
 


Dated this 28th day of December, 2006.



           
 Your Signature
 
PRINT EXACT NAME IN WHICH YOU WANT
   
THE SECURITIES TO BE REGISTERED

 

   
 DELIVERY INSTRUCTIONS:
Name: Please Print
 
 Please type or print address where your security is to be delivered
         
 ATTN.:___________________________________________
Title/Representative Capacity (if applicable)
   
 
   
Name of Company You Represent (if applicable)
  Street Address 
 
 
 
Place of Execution of this Agreement
  City, State or Province, Country, Offshore Postal Code 
 
 
 



__________________________________________________
Phone Number (For Federal Express) and Fax Number (re: Notice)


WITH A COPY TO: 
Please type or print address where copies are to be delivered
 
ATTN.:____________________________________________
 
__________________________________________________
Street Address
 
__________________________________________________
City, State or Province, Country, Offshore Postal Code
 
__________________________________________________
Phone Number (For Federal Express) and Fax Number (re: Notice)
 
THIS AGREEMENT IS ACCEPTED BY THE COMPANY IN THE AMOUNT OF $_________  ON
THE ___DAY OF DECEMBER, 2006.

 
 

   
 bioMETRX, INC.
   
 By:________________________________
   
 Print Name: Mark Basile
   
 Title: Chief Executive Officer

 
37

--------------------------------------------------------------------------------


